Citation Nr: 1338934	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-31 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether basic eligibility exists for educational assistance pursuant to Chapter 30, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The appellant served on active duty from April 18, 1994 to February 9, 1997.  The Veteran also served in the National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the appellant testified before the undersigned via video conference from the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO denied this case on the basis that the appellant does not have the requisite service.  The RO noted that the appellant served on a period of active duty from April 18, 1994 to February 9, 1997, and the appellant testified to the same.  The appellant also testified that she was separated from service for medical reasons and has stated that she is service-connected for the cause of her separation; thus asserting that she is eligible for Chapter 30 benefits on this basis.  

A review of her DD Form 214 for the period in question shows that the appellant served for 2 years, 9 months, and 10 days.  Her type of separation was "retirement" under honorable conditions.  The separation authority, AR-635-40, NGR 40-3, indicates that she had an involuntary retirement/ separation for medical unfitness.  Her separation code, SKF, indicates Temporary Disability-Retired which coincides with the narrative reasons for separation.  

The legal criteria governing eligibility for Chapter 30 educational assistance benefits are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042. In particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985. The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's obligated period of active duty is less than three years. 38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).  However, a veteran need not have served the requisite amount of time pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was discharged or released from active duty for any one of the following reasons: (i) For a service-connected disability, or (ii) For a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) Under 10 U.S.C. 1173 (hardship discharge), or (iv) For convenience of the government (A) After completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) After completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) Involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) For a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy. 38 C.F.R. § 21.7042(a)(5).

A review of the information contained in the appellant's Virtual VA file shows that she is service-connected for a bipolar disorder, which was assigned a 50 percent rating from February 10, 1997, effective the day after her separation from service in February 1997, and a 100 percent total and permanent rating from May 7, 2002.  

It is unclear whether the appellant's separation was due to the service-connected bipolar disorder, since she has also been denied service connection for post-traumatic stress disorder (PTSD) and she suggested during her hearing that the cause of her separation was due to an inservice stressor.  This matter clearly has not been considered in the first instance by the RO in the claim for Chapter 30 benefits as the appellant was initially denied based on a finding that her delimiting date had expired (even though no educational benefits were granted) and then denied in the statement of the case based on inadequate service without considering the circumstances of her discharge.  In light of the foregoing, this case is being remanded.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's claims file and associate it with the appellant's education file. 

2. Determine if the appellant was discharged in February 1997 for a service-connected disability.  Then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




